Citation Nr: 0412714	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include hypertrophic subaortic cardiomyopathy.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:  To be clarified.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran reportedly served on active duty from October 
1971 to December 1980, and from January 1991 to May 1991.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that he was misdiagnosed in service with 
respect to his cardiac and psychiatric problems and 
attributes postserivce diagnoses of hypertrophic subaortic 
cardiomyopathy and bipolar disorder, depression, to service.  
His service medical records show that he was found to have a 
systolic murmur, cardiac, in service in August 1980, and was 
also treated for psychiatric problems, beginning in 1975.  
However, despite VA examinations in February 2001, the record 
is devoid of nexus opinions regarding a possible link between 
currently diagnosed cardiac and psychiatric disorders and the 
veteran's active duty service.  Accordingly, the veteran must 
be afforded new examinations so that nexus opinions may be 
obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, the Board notes that the claims file includes a 
November 2000 Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22) appointing 
Disabled American Veterans as his accredited representative.  
However, it does not appear that the RO has recognized any 
representative in this matter.  The named representative has 
not been copied with any notices or afforded the opportunity 
to submit argument on the veteran's behalf.  There is no 
clear indication in the record that the veteran revoked this 
designation or that his representative has withdrawn such 
representation.  Appropriate action to clarify the matter of 
representation is necessary.

Furthermore, in a written statement dated in September 2001, 
the veteran reported that he had been denied social security 
benefits twice and was waiting on a hearing date.  The claims 
file is currently devoid of any determination for the Social 
Security Administration or underlying medical records.  In 
view of the need to return the case for additional 
development as discussed above, the Board believes it 
appropriate to obtain any records associated with the Social 
Security claims. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should clarify the matter of 
the veteran's representation.  
Specifically, it should be determined 
whether the November 2000 VA Form 21-22 
has been revoked or whether the 
representative has withdrawn 
representation.  If the veteran is still 
represented, the RO should properly note 
this fact and take all procedural steps 
applicable when a veteran is represented. 

3.  The RO should obtain from the Social 
Security Administration copies of any 
determinations regarding the veteran's 
claim(s) for disability benefits, along 
with the underlying medical records 
considered in reaching decision(s) 
involving the veteran.  

4.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature and etiology of his 
claimed cardiac and psychiatric 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by each examiners in connection 
with the examinations.  All appropriate 
tests and studies should be conducted.  
The appropriate examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that any cardiac and/or psychiatric 
disability(ies) is(are) related to the 
veteran's active duty service. 

5.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine if the 
veteran's claims can be granted.  If 
either claim remains denied, the veteran 
and his representative (if it is 
determined that he is represented) should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative (if it is determined that 
he is represented) have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



